Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 03/23/2020, 05/22/2020 & 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 18 & 20, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 18 & 20 that includes 
Claim 1:
“
a first sensor configured to generate sensor data indicative of the presence of people or objects in a scene; and a remote processing and storage component in communication with the first sensor, the remote processing and storage component being configured to receive the sensor data from the first sensor and perform an automated counting process to determine an automated count of people or objects; and wherein the remote processing and storage component is configured to: receive a request to perform a validation process associated with the first sensor; generate and transmit a link to a manual validation page displayable via a manual counting tool in response to the received request, the manual validation page including an interface for performing a manual count; receive an indication to start a validation process from the manual validation page; perform the automated counting process based on the sensor data received from the first sensor in response to the received indication to start the validation process; generate an automated count value from the performed automated counting process; receive manual count data, the manual count data being representative of a manual count performed via the manual validation page; and generate a validation report based on the automated count value and the manual count data.
”
Claim 18:
“
receiving, by a remote processing and storage component, sensor data from a first sensor, wherein the sensor data is indicative of the presence of people or objects in a scene; receiving, by the remote processing and storage component, a request to perform a validation process associated with the first sensor; generating and transmitting, by the remote processing and storage component, a link to a manual validation page displayable via a manual counting tool in response to the received request, the manual validation page including an interface for performing a manual count; receiving, by the remote processing and storage component, an indication to start a validation process from the manual validation page; performing, by the remote processing and storage component, the automated counting process based on the sensor data received from the first sensor in response to the received indication to start the validation process; generating, by the remote processing and storage component, an automated count value from the performed automated counting process; receiving, by the remote processing and storage component, manual count data, the manual count data being representative of a manual count performed via the manual validation page; and generating, by the remote processing and storage component, a validation report based on the automated count value and the manual count data.
”
Claim 20:
“
receive sensor data from a first sensor, wherein the sensor data is indicative of the presence of people or objects in a scene; receive a request to perform a validation process associated with the first sensor; generate and transmit a link to a manual validation page displayable via a manual counting tool in response to the received request, the manual validation page including an interface for performing a manual count; receive an indication to start a validation process from the manual validation page; perform an automated counting process based on the sensor data received from the first sensor in response to the received indication to start the validation process; generate an automated count value from the performed automated counting process; receive manual count data, the manual count data being representative of a manual count performed via the manual validation page; and generate a validation report based on the automated count value and the manual count data.
”
The following is the summary of closest references of record: 
Ruohonen et al. (U.S. Publication 2008/0239073): In a visitor counting system a plurality of sensors (107, 108, 109, 110) count the number of visitors passing by.  A data-recording device (105, 106) connected to the sensors store records comprising the number of visitors counted 
Liu et al. (U.S. Publication 2017/0278264): A verification method for people counting includes steps of displaying a people counting video by a display device, wherein the people counting video shows an entry and exit boundary and an accumulated number of persons; when at least one person exists in the people counting video, displaying an initial position and a current position of each of the at least one person by the display device; determining whether each of the at least one person passes across the entry and exit boundary according to the initial position and the current position of each of the at least one person by a user, so as to determine whether the accumulated number of persons is incorrect; and when the user determines that the accumulated number of persons is incorrect, receiving a modified number of persons from the user by an input device.
Regarding dependent claims 2-17 & 19 these claims are allowed because of their dependence on independent claims 1, 18 & 20 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661